Citation Nr: 0109645	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  What evaluation is warranted for a chronic lumbosacral 
strain with degenerative joint disease and postoperative 
residuals of a synovial cyst from September 1, 1994?

2.  What evaluation is warranted for migraine headaches from 
September 1, 1994?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to August 
1994.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  For the period from September 1, 1994 to January 19, 
1996, the veteran's low back disability was not more than 
severely disabling.  

2.  For the period beginning April 1, 1996, the veteran's low 
back disability has not been more than moderately disabling, 
and it is not manifested by muscle spasms. 

3.  The veteran's migraine headaches are not manifested by 
characteristic prostrating attacks occurring on an average 
once a month over last several months.


CONCLUSIONS OF LAW

1.  For the period from September 1, 1994 to January 19, 
1996, the criteria for a 40 percent evaluation for a chronic 
lumbosacral strain with degenerative joint disease and 
postoperative residuals of a synovial cyst have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.103(a), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5292, 5293, 5295 (2000); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

2.  From April 1, 1996, to the present the criteria for an 
evaluation in excess of 20 percent for a chronic lumbosacral 
strain with degenerative joint disease and postoperative 
residuals of a synovial cyst have not been met.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.103(a), 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5295.

3.  The criteria for an evaluation in excess of 10 percent 
for migraines have not been met.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.103(a), 4.7, 4.124a, 
Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records document the veteran's ongoing 
complaints and treatment for low back pain with sciatica.  
They also reflect treatment for migraines.  At her May 1994 
retirement examination the appellant was diagnosed with a 
chronic lumbosacral strain, and to have a history of migraine 
headaches.  

In a November 1994 decision, the RO granted service 
connection for a low back disability and for migraine 
headaches.  The low back disability was rated as 10 percent 
disabling, and migraine headaches were rated as 
noncompensable.  Each rating was effective from September 1, 
1994. 

In a January 1995 report, Norman Pay, M.D., reported that a 
magnetic resonance imaging (MRI) study of the lumbar spine 
revealed a likely calcified synovial cyst visualized on the 
right side at L4-5.  He also found bilateral facet joint 
arthropathy, central spinal canal stenosis at L4-5, and a 
diffuse annular bulge was noted at L5-S1.  

The records show that in March 1995, the veteran was to begin 
physical therapy.  In an August 1995 physical therapy note 
the veteran was noted to be suffering from chronic back pain 
with nerve impingement, and a pain block was authorized.  

Postservice records from McConnell Air Force Base dated 
between April 1995 and July 1996 note that the appellant was 
prescribed Fiorinal for her migraine headaches.  The 
appellant's headaches were described as being under good 
control.

In January 1996, the veteran underwent a right L4-5 nerve 
decompression.  She was given a diagnosis of synovial cyst on 
the right at L4-5 with compression of nerve root.  In a 
February 1996 postoperative treatment note, it was reported 
that the veteran no longer had leg pain and while her back 
was somewhat stiff, it was working out.  It was determined 
that it was reasonable for her to return to some work.  

In February 1996, William M. Shapiro, M.D., reported that he 
was seeing the appellant for a degenerative condition of her 
lower spine.  Her arthritic condition was most prominent at 
the L4-5 interspace and involved degenerative joint disease, 
which was worse on the right.  He reported that there were 
positive results from the surgery.  However, due to the 
underlying condition, Dr. Shapiro had to follow her given the 
possibility that things could become less stable and another 
stabilization procedure would be needed.  

In March 1996, the veteran testified at the RO before a 
hearing officer.  She testified that around 1995, her 
symptoms involved pain starting in her low back and going 
down her buttocks causing a spasm.  The spasm prevented her 
from moving.  She would take Ibuprofen or Motrin for most of 
the day, depending on how severe her condition was.  As time 
went on, the pain worsened to the point that she would have 
to stop her activity and rest until it subsided.  The 
veteran's regular physician referred her to Dr. Shapiro 
because of the type of spasms she was experiencing.  She 
started seeing Dr. Shapiro in August 1995, and an MRI 
revealed a cyst.  She was given pain blocks, but eventually 
she underwent surgery.  Since the surgery she had not 
returned to work.  Prior to the surgery, the veteran was 
working at a book store and her duties included working the 
cash register, shelving books, and taking care of supplies, 
which required her to spend most of the day on her feet.  The 
pain was a limiting factor because it was intermittent.  When 
she was taking Ibuprofen and Motrin, she could work part of 
the day and she would take more during lunch to regulate the 
pain for the remainder of the day.  Dr. Shapiro released her 
to go back to work in March 1996, and she was returning on a 
part time basis.  She still took Ibuprofen, but she was not 
allowed to do a lot of walking, bending or lifting, and she 
would be placed on therapy when she returned to her regular 
routine.  She reportedly was precluded from exercising.  

Regarding the migraines, the veteran testified that they 
occurred about two times a month.  She tried to take 
medication at the beginning, but lately she had problems 
doing that and ended up having to take four Fiorinal to get 
the headache to go away.  The headaches occurred just about 
any time and depended on the environment she was in.  She 
reported experiencing nausea and light intolerance.  When the 
headaches occurred, she rested, took her medication and 
continued to rest until they subsided about two to three 
hours later.  From the onset to the end, the headaches could 
last a day.  They started in the top of her head and radiated 
from the right eye to the top of her head down the shoulder 
and crossed over to the other shoulder.  She also reportedly 
experienced intense pain behind her ears.  

Treatment records show that in March 1996, the veteran 
reported complaints of pain in the back and bilateral 
sacroiliac joints.  The examination revealed that she was 
tilting a little to the left, where she did not before.  She 
said that the back pain was a little worse than it was right 
after the surgery.  It was suggested that she increase her 
activity, and participate in resistance exercises for the 
muscles surrounding the spine, gluteals and hamstrings.  

By rating action of July 1996, a 20 percent rating was 
assigned for the back disorder effective from September 1, 
1994.  The RO also awarded a temporary total rating based on 
a need for postoperative convalescence from January 20, 1996, 
with the resumption of the 20 percent rating on April 1, 
1996.  

With regard to the headaches, a VA examination was conducted 
in October 1998.  The veteran reported that she had one to 
two headaches every two to three months, and that they lasted 
about two days.  She estimated that she missed about eight 
days of work over the prior year because of the headaches.  
The usually occurred when awakening in the early morning.  
They were described as bifrontal, but occasionally right 
hemicranial, and recently they were left hemicranial in 
nature with a throbbing or pounding sensation, nausea, 
vomiting, photo and phonophobia.  She believed that the 
headaches were precipitated by certain odors.  She had tried 
taking Motrin and Aleve, which offered marginal improvement, 
but they were not reliably consistent with relief.  She had 
also tried Fiorinal but she was not currently using it, even 
though she had success with that medication previously.  The 
examiner found that the description of the headaches seemed 
consistent with a common migraine.  The examiner determined 
that the possibility of a vascular malformation or lesion 
producing increased intercranial pressure might be ruled out 
with a computed tomography head scan with and without 
contrast.  

On examination the examiner also found that lower extremity 
strength and tone was normal.  There was normal rapid and 
alternating movement and fine motor movement control.  
Studies of lower extremity sensation to light touch, pin 
vibration and position sense revealed a vague decreased pin 
sensation over the left leg to just about the level of the 
hip and in the right thigh anteriorly.  Lower extremity 
vibration and position sense was intact.  Her gait was normal 
and she could walk on her heels and toes without difficulty.  
There was no evidence of lower extremity muscle atrophy.  She 
could hop on either foot without difficulty.  Tandem was 
judged as good, and Romberg was negative without drift.  Deep 
tendon reflexes were depressed throughout, yet symmetrically 
so and plantar responses flexor.  

In November 1998, a VA examination was again conducted, and 
the history of the disability was noted.  At that time, the 
veteran indicated that her condition had significantly 
improved postoperatively.  Still, she reported some stiffness 
in the back and described having shooting pain down her leg 
about twice a week, which did not bother her.  She was able 
to continue with her duties at work without restrictions, and 
she did not feel any disability from it or incapacity from 
the surgery.  She took ibuprofen once a day or every other 
day and she did not feel any leg weakness or numbness.  

The examiner observed that her gait was normal.  There was no 
antalgic limp, listing, or fixed deformity.  She could walk 
on her tiptoes and heels without weakness or pain.  She could 
bend over and touch her toes without difficulty.  On lateral 
bending she could extend 30 degrees, and was able to go to 
the left and to the right to 20 degrees bilaterally.  
Palpation revealed some mild lumbosacral area tenderness 
bilaterally.  There was no sign of muscle spasm.  Further 
examination revealed normal ranges of motion for the hips.  
Straight leg raising was negative bilaterally, without back 
pain or tension behind the knee.  She had a negative flip 
sign bilaterally and negative pivot test bilaterally.  
Reflexes were normal bilaterally for the knee and ankle, and 
she had normal sensation for all lower extremity dermatomes.  
Pulses were normal and symmetrical for the dorsalis pedis, 
posterior tibia and popliteal.  Through all the range of 
motion for the spine, she did not express any pain or 
weakness.  The examiner did not feel that there was any 
limitation, as far as the range of motion of the spine.  
There was no listing and no abnormal mobility on forced 
motion at all.  The examiner opined that pain did not create 
any significant disability and flare up of pain did not 
create functional disability. 

X-rays revealed a decreased intervertebral disk space at L5-
S1 with some sclerotic margin of the end plate of L5 and S1.  
The space of L4-L5 was well preserved.  The examiner found 
very mild spondylolysis at L4-L5, otherwise the rest of the 
examination was normal.  There was a sign of decompression 
laminectomy at L4-L5 and no sign of spurring of the vertebral 
body.  

The examiner commented that the examination was essentially 
normal, except for mild tenderness on palpation.  There was a 
negative sciatic compression sign and positive x-ray evidence 
of decreased intervertebral disk space at L5-S1 and the 
sclerotic margin, and spondylolysis of the L4-L5 level.  

In August 2000, a compensable rating of 10 percent was 
assigned for migraine headaches.  The rating was considered 
effective as of September 1, 1994. 

Legal Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been informed of the evidence 
necessary to substantiate her claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's treatment records and 
conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for the low back disability and migraine 
headaches.  Thus the Board must consider the propriety of a 
staged rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, a staged 
rating is in order with regard to the low back disability.  
However, regarding the matter of the migraines, the Board 
finds that the evidence does not demonstrate that there was 
in increase or decrease in the disability that would suggest 
the need for staged ratings. 

Low back

Service connection is currently in effect for a chronic 
lumbosacral strain with degenerative joint disease, and 
postoperative residuals of a synovial cyst, rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5295-5293.  Under Diagnostic Code 5295, a 20 percent rating 
is assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum 40 percent 
rating is assigned for a severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under Diagnostic Code 5293, a 20 percent rating is assigned 
for a moderate intervertebral disc syndrome manifested by 
recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome manifested by recurring 
attacks, with intermittent relief.  A maximum 60 percent 
rating is assigned for a pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  

Although Diagnostic Code 5293 is not based on limitation of 
motion, VA's General Counsel has held that when a veteran 
receives less than the maximum evaluation under 5293 based on 
symptomatology which includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45 
even though the rating corresponds to the maximum rating 
under another DC pertaining to limitation of motion.  
VAOPGCPREC 36-97; 63 Fed.Reg. 31262 (1998). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (2000) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

In this case, for the period from September 1, 1994 to 
January 19, 1996, the Board finds that the appellant's back 
disorder warranted a 40 percent evaluation under the doctrine 
of reasonable doubt.  In this regard, the Board first 
acknowledges that prior to January 19, 1996, the veteran's 
back disorder was not productive of either listing of whole 
spine to opposite side, or a positive Goldthwaite's sign, or 
a marked limitation of forward bending in standing position, 
or a loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  As such, an 
evaluation in excess of 20 percent is not warranted for the 
term in question under Code 5295. 

Still, during this period, the record did show that the 
appellant suffered with evidence of a nerve impingement which 
caused chronic pain necessitated multiple nerve block 
therapy.  The appellant has also testified that she suffered 
from chronic pre-operative muscle spasms.  As such, under the 
doctrine of reasonable doubt the Board finds that a 40 
percent evaluation is in order for the period in question.  

An evaluation in excess of 40 percent, however, is not in 
order as there is no competent evidence that the veteran 
suffered from symptoms consistent with a pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy to include an absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc.  Simply put, the available record does not 
show pronounced intervertebral symptomatology.  Hence, an 
evaluation in excess of 40 percent for the term from 
September 1, 1994 to January 19, 1996, is not in order.

Postoperatively, the appellant was awarded a temporary 
disability evaluation under the provisions of 38 C.F.R. § 
4.30 (2000) from January 20, 1996 to March 31, 1996.  Hence, 
a 100 percent rating has been assigned for that term.  

For the period beginning April 1, 1996, however, the clinical 
evidence shows that no more than a 20 percent evaluation is 
in order.  In this regard, while the record clearly shows 
improvement postoperatively, there is still evidence of 
lumbar tenderness, arthritis, and complaints of pain.  Hence, 
more than a 10 percent rating is warranted.  The clinical 
findings of record do not, however, show that the criteria 
for a rating in excess of 20 percent have been met under 
either of the Diagnostic Codes applied, even when considering 
the guidelines set forth by the Court in DeLuca.  

In this regard, the VA examiner in 1998 indicated that 
through all the ranges of motion for the spine, the veteran 
did not show objective evidence of pain or weakness, and the 
examiner opined that there was no limitation of motion.  The 
examiner further opined that pain did not create any 
significant disability and flare-ups of pain did not create 
functional disability.  Reflexes and sensation were normal, 
and there was no evidence of a muscle spasms.  

With regard to the specific criteria for Diagnostic Code 
5295, the evidence of record includes one reported incidence 
of a little listing when the veteran was seen in March 1996.  
The remaining examination reports indicate, however, that 
there has been no listing of the whole spine.  Furthermore, 
the clinical reports of record are negative with regard to 
other manifestations such as a positive Goldthwaite's sign, a 
marked limitation of forward bending in standing position, a 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion.  This 
was particularly true during the most recent VA examination.  
Narrowing of the joint space is noted, but overall, the 
clinical findings of record do not indicate that the back 
disorder is manifested by a greater degree of disability 
which would be described as or comparable to a severe 
lumbosacral strain under Diagnostic Code 5295.  

Regarding the specific criteria for a higher rating under 
Diagnostic Code 5293, the complaints and findings of record 
do not show the evidence of a severe intervertebral disc 
syndrome that was apparent prior to the surgery in January 
1996.  Indeed, as noted above, reflexes and sensory studies 
revealed normal findings.

The clinical records show that the veteran's low back 
disability involves degenerative joint disease.  Therefore, 
Diagnostic Code 5003 could be applied.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  

The Diagnostic Codes which contemplate a limitation of spinal 
motion include those pertaining to ankylosis, Codes 5286 and 
5289, and Code 5292 which pertains to a limitation of lumbar 
motion.  Regarding the period prior to the assignment of the 
temporary total rating, the evidence of record is essentially 
silent with regard to any limitation of lumbar motion, and 
the veteran's main complaint was pain.  Given these factors, 
it is reasonable to conclude that any limited motion 
demonstrated at that time was not comparable to ankylosis.  
By definition, "ankylosis is the immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Ankylosis was not shown prior to the appellant's surgery and 
it is not shown now.

Regarding the application of Diagnostic Code 5292, the 
maximum rating available is 40 percent, which is equal to the 
40 percent assigned for the period prior to the veteran's 
surgery.  With respect to the period following the 
appellant's postoperative convalescence term, the clinical 
evidence does not show more than a moderate limitation of 
lumbar motion.  Indeed, during the November 1998 examination 
the examiner found no evidence of any limitation of motion.  
Therefore, a rating in excess of 20 percent for any period 
since April 1, 1996, is not in order.

In reaching this decision the Board considered all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
As outlined above, however, the preponderance of the evidence 
is against an evaluation in excess of 40 percent for the 
period from September 1, 1994 to January 19, 1996, and 
against an evaluation in excess of 20 percent from April 1, 
1996.

Headaches

Service connection is currently in effect for migraine 
headaches, rated 10 percent disabling under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Diagnostic Code 
8100 contemplates migraines.  A 10 percent rating is assigned 
for migraines with characteristic prostrating attacks 
averaging one in 2 months over last several months.  A 30 
percent rating is assigned for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months. 

In this case, the overall disability picture presented does 
not approximate the criteria for a 30 percent rating, and is 
more consistent with the criteria for a 10 percent rating 
under Diagnostic Code 8100.  The evidence of record indicates 
that the veteran's headaches can be controlled with the use 
of medication and rest.  In her testimony of March 1996, she 
indicated that they subside two or three hours after taking 
these measures.  Therefore, there are indications that the 
headaches are prostrating or comparable to prostrating 
attacks when they occur.  The number of attacks, however, are 
not occurring on an average of once a month over last several 
months, as required for the higher rating.  Hence, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for migraine headaches from September 1, 1994. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
8100, do not provide a basis to assign an evaluation higher 
than the 10 percent rating currently in effect. 

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, except 
as noted, the preponderance of the evidence is against the 
appellant's claims, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 40 percent rating for a chronic lumbosacral 
strain with degenerative joint disease and postoperative 
residuals of a synovial cyst for the period from September 1, 
1994 to January 19, 1996 is warranted.  To this extent, the 
appeal is granted subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to a rating greater than 20 percent for chronic 
lumbosacral strain with degenerative joint disease, and 
postoperative residuals of a synovial cyst, for the period 
beginning April 1, 1996 is denied.  Entitlement to a rating 
greater than 10 percent for migraine headaches from September 
1, 1994, is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

